DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are cited in PTOL-892. The international search report and the written opinion have been fully considered.
The pipette tip leading end detection device for detecting that a leading end of a pipette tip attached to a pipette nozzle and sucking or discharging liquid is close to a reference surface set to a reaction vessel having an accommodation part capable of accommodating the liquid, comprising: the pipette nozzle with the pipette tip attached thereto; a pump connected to the pipette nozzle; a nozzle driver capable of moving the pipette nozzle up and down, a pressure sensor capable of detecting a pipette tip-pump pressure generated between the pipette tip and the pump; and a hardware processor configured to control operations of at least the pump and the nozzle driver, wherein the hardware processor: obtains a determination value using an AD conversion value which is a value obtained by A/D converting the pipette tip-pump pressure detected by the pressure sensor while the pipette nozzle is being lowered towards a bottom surface of the accommodation part by the nozzle driver and air is being discharged or sucked from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        8/14/21